Citation Nr: 1511314	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a foot disorder, to include pes planus and plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



REMAND

The Veteran served on active duty from October 1994 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In the present case, the Veteran alleges that his present foot condition is the result of his active military service.  Particularly, he states that his condition is the result of rigorous military activities, such as running, jumping, marching, standing, and hiking while wearing combat boots in service.  In the alternative, he alleges that, in contradiction to his February 1993 entrance examination, that he was born with flat feet and the in-service aggravation thereof caused his present foot condition.  

As a matter of background, in October 2014, the Board remanded the Veteran's claim for service connection for a foot disability because the VA examiner who conducted the Veteran's January 2012 VA examination based his conclusion on an inaccurate factual premise, namely, that the Veteran's pes planus pre-existed service, in clear contradiction to the Veteran's February 1993 entrance examination.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In the October 2014 remand, the Board ordered that the Veteran be scheduled for a new VA examination to determine whether a currently or previously diagnosed foot disorder, to include plantar fasciitis and/or pes planus, is related to his military service.  

In December 2014, the Veteran was afforded a new VA examination.  In the resulting examination report, the VA examiner stated that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As a rationale, the VA examiner stated that there was no evidence of chronic foot problems recorded during military service.  She noted that the Veteran's left foot contusion in service resolved completely as per his medical records.  She also stated that the current foot disorder seems related to a heel spur and plantar fasciitis which is most likely due to aging process and activity.  

In this case, the Board finds that the December 2014 VA examination report left unanswered one of the Veteran's contentions.  Particularly, while the examiner noted that the Veteran's present foot disorder seemed likely related to aging and activity, she did not address the degree that the Veteran's in-service activity, to include running, marching, climbing and standing, affected the present condition.  Further, in reaching her conclusion, the Board notes that the VA examiner cited solely to the fact that the Veteran's STRs lacked any evidence of a chronic foot problem without further explanation.  Whether the examiner meant to say that in-service activities, such as running, marching, etc., were not part of the activity that led to current disability is not clear.  (If this is what was meant, it was not explained.)  Further clarification is therefore required.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who conducted the December 2014 examination so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  If further examination or testing is needed, this should be undertaken.  The claims file and a copy of this remand must be provided to the examiner.  

The examiner should be asked to provide opinions as to the following:

Whether it is at least as likely as not (i.e., 50 percent or greater) that the Veteran's present foot disorder, to include heel spurs, pes planus, and/or plantar fasciitis, is related to the Veteran's period of active military service, including specific activity during that period, including running, jumping, marching, climbing, hiking in combat boots, etc.  In reaching his or her opinion, the examiner must consider all of the Veteran's contentions, to include that a present foot condition was caused by his activities in service.  The examiner should explain how the evidence supports or contradicts the Veteran's theory that in-service activities led to his current problems.

A rationale must be provided for any opinion given and should be supported with citation to evidence in the record, medical treatise evidence, or known medical principles.  Particularly, the VA examiner is reminded that he or she cannot rely solely on the lack of evidence in the Veteran's STRs to provide a negative opinion.   

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  (If another examination is required to provide an answer, the examination should be scheduled.)

2. Thereafter, the agency of original jurisdiction (AOJ) should review the resulting opinion to ensure compliance with this remand.  Should the resulting opinion be deficient in any way, it must be returned to the VA examiner for correction.

3. After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue on appeal.  If a benefit sought remains denied, the AOJ should issue a supplemental statement of the case and provide the Veteran and his representative with opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

